Citation Nr: 0726771	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  03-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability, status post reconstructive 
surgery.  

3.  Entitlement to a rating in excess of 20 percent for low 
back syndrome with osteoarthritis.  

4.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.  


REPRESENTATION

Veteran represented by:  Non Commissioned Officers 
Association




WITNESSES AT HEARING ON APPEAL

The veteran, J.M., and L.L.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1985 to February 1988 and from June 1988 to May 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The June 2002 notification letter to the veteran 
was sent by the Nashville, Tennessee RO, which currently has 
jurisdiction of the claims file.  

In a December 2003 rating decision, the RO granted a 10 
percent rating for right knee laxity, which was separate from 
the 10 percent rating already assigned for the degenerative 
changes of the right knee.  The veteran continued his appeal 
for a higher rating for his right knee degenerative changes.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, he did 
not file an appeal to the separate issue of a rating in 
excess of 10 percent for right knee laxity.  Accordingly, 
this separate issue is not currently before the Board.  
38 C.F.R. § 20.200 (2006).   

In August 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In November 2005, the Board remanded the case to the RO for 
additional development.  

The Board notes that the veteran has raised the issues of 
service connection for an eye disability and of a total 
disability compensation rating based on individual 
unemployability due to service-connected disability (see 
veteran's November 2006 statement).  These issues are 
referred to the RO for further appropriate consideration. 


FINDINGS OF FACT

1.  A chronic stomach disorder, diagnosed as hiatal hernia 
with gastroesophageal reflux disease and esophageal 
diverticulum, was first clinically manifest many years after 
service, and there is no competent evidence showing that a 
chronic stomach disorder is related to disease or injury of 
service origin.  

2.  The service-connected right (major, or dominant) shoulder 
disability, status post reconstructive surgery, is shown to 
be manifested by forward flexion to 90 degrees with pain, 
abduction to 80 degrees with pain, internal rotation to 90 
degrees, and external rotation to 80 degrees with pain, 
equating to limited motion at shoulder level; there was no 
evidence of ankylosis of the scapulohumeral articulation or 
recurrent dislocation of the humerus at the scapulohumeral 
joint.    

3.  The service-connected low back syndrome is shown to be 
manifested by complaints of pain; clinical findings consist 
of lumbosacral pain, moderate limitation of motion (forward 
flexion to 90 degrees, backward extension to 30 degrees, 
lateral bending on the left and right to 30 degrees, and 
rotation on the left and right to 30 degrees), minimal if any 
associated neurological findings, and no incapacitating 
episodes requiring a medical prescription for bed rest.  

4.  The service-connected degenerative changes of the right 
knee is shown to be manifested by complaints of pain, 
stiffness, and weakness; clinical findings demonstrate mild 
swelling, limitation of motion (-1 degrees of extension and 
120 degrees of flexion) accompanied by pain, and X-ray 
evidence of minimal degenerative arthritis.


CONCLUSIONS OF LAW

1.  A stomach disorder is not due to disease or injury that 
was incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for a rating in excess of 20 percent for a 
right shoulder disability, status post reconstructive 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 
(2006).

3.  The criteria for the assignment of a rating in excess of 
20 percent for low back syndrome with osteoarthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5003, 5010, 5292, 
5295 (effective prior to September 26, 2003), Diagnostic Code 
5293 (effective prior to and on September 23, 2002), and 
Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 
2003).

4.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5010, 5260, 5261 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in August 2001 (for the increased rating claims) and 
September 2001 (for the service connection claim); the RO 
also provided post-adjudication VCAA notice by letter dated 
in May 2005, but the veteran's claims on appeal were not 
specifically listed therein.  The notice advised the veteran 
of what was required to prevail on his claims for service 
connection and for higher ratings; what specifically VA had 
done and would do to assist in the claims; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit evidence, which would include 
evidence in his possession, that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim, except for the degree 
of disability assignable and effective date for the 
disability). 

To the extent that the VCAA notice about degree of disability 
assignable and the effective date for the claims was not 
provided, as the claims are denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Moreover, as to the higher rating claims, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claims, and any deficiency as to VCAA 
compliance regarding these claims is rendered moot.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).   

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in August 2005.  The RO has obtained the veteran's 
service medical records and VA medical records.  The veteran 
has not identified any other relevant evidence, such as 
private medical records, for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims for a higher rating.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in September 2001, December 2002, October 2003, 
and December 2005, specifically to evaluate the service-
connected disabilities at issue.  The veteran has not 
contended, nor is there any record in the file to show, that 
there has been a material change in the disabilities since 
the December 2005 examination to warrant a reexamination.  
38 C.F.R. § 3.327(a).  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for a stomach disorder.  
38 U.S.C.A. § 5103A(d).  However, further development in this 
respect is not required, for the following reasons.  There is 
no record of a chronic stomach disorder, or chronic 
complaints relative thereto, during or contemporaneous with 
his period of active service - only an isolated finding of 
gastritis that was related to alcohol intake in November 1986 
and a viral gastrointestinal condition that resolved within a 
few days in January 1990.  Also, there is no competent 
evidence of persistent or recurrent symptoms relevant to a 
stomach disorder since active service until many years later.  
Under these circumstances, a medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the veteran claims that he was treated for a 
stomach condition while on active duty and that he continues 
to be treated for the condition.  He testified that in 
service he was given medication for "real bad gas pockets" 
and that at some period after that he began experiencing acid 
reflux for which he was put on medication by VA.  He 
testified that his stomach condition was not bothering him at 
the time of his military separation physical examination, and 
that his stomach did not begin to bother him "a whole lot" 
until a couple of years after service.  In other words, he 
testified that his stomach condition was bothersome for a 
brief period during service and that it became worse after at 
some point following his discharge.  He asserts that now he 
has constant heartburn and indigestion.  

The service medical records contain no finding or diagnosis 
of a stomach disorder, with the exception of the following.  
In November 1986, the veteran was seen for complaints of 
vomiting and sleepiness.  The diagnosis was alcohol-induced 
gastritis.  In January 1990, the veteran was seen with 
complaints of vomiting, body aches, and chest pain.  The 
assessment was viral gastroenteritis.  He was seen the next 
day for continuing symptoms, to also include headaches, 
vertigo and dizziness. The assessment was flu symptoms for 
three days; another diagnosis was that of viral 
gastroenteritis.  Two days later in February 1990, the 
veteran indicated that he was feeling better. The assessment 
was viral gastroenteritis, resolving.  The veteran underwent 
comprehensive physical examinations in January 1988, August 
1993, and February 1994, at which time his abdomen was 
clinically evaluated as normal.  He was separated from 
service in May 1994.  On the basis of the service medical 
records, a chronic stomach disorder was not affirmatively 
shown to have had onset during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

As the service medical records lack the documentation of the 
combination of manifestations sufficient to identify a 
chronic stomach disorder and sufficient observation to 
establish chronicity of a stomach disorder during service, 
and as chronicity in service is not adequately supported by 
the service medical records, then a showing of continuity of 
symptomatology after service is required to support the claim 
under 38 C.F.R. § 3.303(b).  In that regard, the veteran is 
competent to describe symptoms of a stomach disorder; 
however, because it does not necessarily follow that there is 
a relationship between the symptoms described by the veteran 
and the current stomach disorder based on continuity, medical 
evidence is required to demonstrate such relationship.  

After service, VA medical records in the file, to include 
outpatient and compensation examination reports, show 
clinical findings of a stomach disorder no earlier than July 
2001.  At that time, it was noted on a VA outpatient record 
that the veteran has had severe heartburn and was recently 
started on lansoprazole.  On a review of systems at that 
time, he had severe gastric reflux and heartburn, and tended 
toward diarrhea.  The impression included gastroesophageal 
reflux disease, and his medication (lansoprazole) was 
increased.  Thereafter, he received ongoing treatment for his 
stomach condition.  In March 2003, VA upper gastrointestinal 
series and X-rays revealed a hiatal hernia with demonstrable 
gastroesophageal reflux, and esophageal diverticulum.  From 
that period, gastroesophageal reflux disease appeared on the 
veteran's medical problem list at the VA.  In short, the 
post-service medical records dated prior to July 2001 do not 
document a chronic stomach or gastrointestinal condition.  

The veteran testified to having gastrointestinal symptoms 
during service, which continued and worsened after service up 
to the present time.  As he is capable of such lay 
observations of a gastrointestinal nature, his assertions in 
the absence of medical treatment to substantiate his claims 
are not incredible.  Nevertheless, in this case the Board 
attaches less probative weight to his testimony in light of 
the lack of corroborating medical evidence.  VA outpatient 
records dated from the time of service until 2001 show that 
the veteran has complained of and received treatment at 
several VA facilities for numerous ailments, none of which 
pertain to his stomach or gastrointestinal system.  The 
veteran had an opportunity to report any stomach or 
gastrointestinal problems at the time of his service 
separation physical examination in 1994, as well as at the 
time of a VA general medical examination in 1995, but he did 
not do so.  The only explanation he has offered as to the 
absence of gastrointestinal complaints or findings in the 
medical record for the period prior to 2001 is that his 
stomach problems were brief during service and then worsened 
after service, but this statement still does not account for 
the absence of stomach or gastrointestinal symptoms prior to 
2001.  

The absence of documented complaints of a stomach disorder 
from 1994 to 2001 is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

As for service connection based on the initial documentation 
of a chronic stomach or gastrointestinal disorder after 
service under 38 C.F.R. § 3.303(d), evidence of a nexus 
between the veteran's currently diagnosed condition of hiatal 
hernia with gastroesophageal reflux disease, and esophageal 
diverticulum, and his period of service is required.  The 
record contains no medical opinion relating the veteran's 
currently demonstrated condition to service, including the 
alcohol-induced gastritis and the acute viral 
gastroenteritis, both of which resolved within days without 
any evidence of recurrence or residuals during service.  In 
fact, there is no competent evidence that the veteran's 
current stomach disorder is linked to his period of active 
service.  38 C.F.R. § 3.303(d).  In this case, the 
determinative issue involves questions of medical causation, 
and thus competent medical evidence is required to 
substantiate the claim.  In statements and testimony, the 
veteran has related his current stomach condition back to his 
period of military service.  However, he as a layperson is 
not competent to offer an opinion on medical causation, and 
consequently his statements and testimony do not constitute 
favorable medical evidence to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In certain instances, lay evidence such as sworn testimony 
can be deemed competent and sufficient to establish a 
diagnosis of a condition when the layperson is competent to 
identify the medical condition.  See Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7, 2007 WL 1892301 (Fed. Cir. July 
3, 2007).  The Board finds that while the veteran in this 
case is competent to report on his experiences of 
gastrointestinal symptoms, he is not competent to identify 
his condition of hiatal hernia with gastroesophageal reflux, 
and esophageal diverticulum, based on the symptoms, because 
once the veteran goes beyond the description of the symptoms 
or features of a gastrointestinal condition to expressing an 
opinion that involves a question of medical causation, 
competent medical evidence is required to 


substantiate the claim.  This is so because the question of 
medical causation involves medical knowledge of accepted 
medical principles pertaining to the history, manifestation, 
clinical course, and character of the stomach or 
gastrointestinal disorder, which is beyond the competency of 
a layperson because such is not capable of lay observation.  
In fact, the VA medical records in this case show that these 
diagnoses were made particularly after the veteran underwent 
clinical evaluation by competent professionals, who can 
distinguish between an acute disorder or chronic disability, 
and certain studies such as an upper gastrointestinal series 
and X-rays.  

For the above cited reasons, the Board rejects the veteran's 
testimony and statements as competent evidence sufficient to 
establish a diagnosis of a chronic stomach or 
gastrointestinal disorder, and in particular that of hiatal 
hernia with gastroesophageal reflux, and esophageal 
diverticulum.  Jandreau v. Nicholson, No. 07-7092, 2007 WL 
1892301 (Fed. Cir. July 3, 2007).  

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for a 
stomach disorder, as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

II.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

A.  Right Shoulder

The veteran claims that his service-connected right shoulder 
disability causes him problems on a daily basis.  After a 
review of the evidence, the Board finds that the veteran has 
not met the criteria for a disability evaluation in excess of 
20 percent for his right shoulder.

His dominant right shoulder disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203, for impairment of the clavicle or scapula.  Under this 
code, a 20 percent rating is the maximum rating allowed.   

Other pertinent evaluation criteria include 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, regarding limitation of motion 
of the arm.  Under Code 5201, when arm motion is limited at 
the shoulder level, the major arm is rated 20 percent.  When 
arm motion is limited to a point midway between the side and 
shoulder level, the major arm is rated 30 percent.  When arm 
motion is limited to 25 degrees from the side, the major arm 
is rated 40 percent.  As noted on service medical records and 
VA examination, the veteran is right-handed; thus, for VA 
rating purposes, his right shoulder is perceived as the 
major, or dominant, extremity.  

The Rating Schedule provides that a normal range of motion of 
the shoulder is 0 degrees to 180 degrees on flexion and 
abduction, 0 degrees to 90 degrees on internal rotation, and 
0 degrees to 90 degrees on external rotation.  38 C.F.R. 
§ 4.71, Plate I.   

The overall evidence from VA examination reports and 
outpatient records shows that motion of the veteran's right 
shoulder joint is limited but not to the extent required 
(i.e., restriction of the arm midway between the side and 
shoulder level) for a 30 percent rating under Diagnostic Code 
5201.  For example, at the time of a September 2001 VA 
examination, the veteran's right shoulder range of motion was 
as follows:  forward flexion from 0 degrees to 120 degrees; 
abduction from 0 degrees to 120 degrees; internal rotation 
from 0 degrees to 75 degrees; and external rotation from 0 
degrees to 75 degrees.  There was some weakness of the biceps 
and deltoid muscles to resistance.  On a VA orthopedic 
consultation in April 2002, there was full range of motion of 
the right shoulder.  At the time of an October 2003 fee-basis 
VA examination, active range of motion of the right shoulder 
was forward elevation (flexion) to 150 degrees, abduction to 
110 degrees, internal rotation to 80 degrees, and external 
rotation to 45 degrees.  There were weak supraspinatus 
muscles with a minimal amount of pain with motion.  On a VA 
orthopedic consultation in January 2004, the right shoulder 
range of motion was flexion to 70 degrees, abduction to 60 
degrees, marked limitation on internal rotation, and good 
external rotation.  At the time of an April 2004 VA 
examination, active range of motion of the right shoulder was 
forward elevation (flexion) to 80 degrees with pain, 
abduction to 60 degrees with pain, internal rotation was 
full, and external rotation to 30 degrees.  Motor strength in 
the upper extremity was diminished due to apprehension of 
pain in the shoulder.  Most recently, at the time of a VA 
examination in December 2005, active range of motion of the 
right shoulder was forward flexion to 90 degrees, abduction 
to 80 degrees, internal rotation to 90 degrees, and external 
rotation to 80 degrees.  The reported limitations were due to 
pain, and on passive range of motion studies there were fewer 
limitations expressed by degrees.  There was normal strength 
in the right upper extremity.  There was also no additional 
limitation noted with repetition of movement during the 
physical examination. 

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40 or 
additional disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  At the time of the VA examinations, 
the veteran complained of pain, stiffness, fatigability and 
weakness of the shoulder.  The examiners who performed the VA 
examinations specifically addressed these factors with regard 
to impact on joint function, and any additional motion 
limitations on account of these factors were expressed in the 
report.  Based on this evidence, the Board finds that the 
evidence of record establishes that the veteran's right 
shoulder disability does not cause additional functional 
impairment due to pain that more nearly approximates the 
criteria for a 30 percent rating, that is, limitation of 
motion midway between the side and shoulder level.  38 C.F.R. 
§§ 4.40 and 4.45.  

Consequently, a disability rating higher than 20 percent 
under Diagnostic Code 5201 is not warranted, and the 
preponderance of the evidence is against the claim.   

The Board has considered other potentially relevant rating 
criteria as found in Diagnostic Codes 5200 and 5202 for 
ankylosis of the scapulohumeral articulation and impairment 
of the humerus, respectively.  However, as shown above, the 
objective medical evidence does not demonstrate ankylosis.  
Also, recurrent dislocation of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements, has not been claimed by the veteran nor 
shown by the private and VA medical evidence on file.  

Since the applicable diagnostic criteria - Diagnostic Codes 
5201 and 5203 - are each based on movement of the shoulder, 
separately assigned ratings under each code are not 
warranted.  See 38 C.F.R. § 4.14 (2006) (the same disability 
under various diagnoses is to be avoided. The evaluation of 
the same manifestation under different diagnoses is to be 
avoided).  

Also, the claim does not present such an unusual or 
exceptional disability picture to render impractical the 
application of the regular schedular standards; therefore, a 
referral for an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.  The matter of an 
extraschedular rating under 38 C.F.R. § 3.321 has not been 
raised specifically.  In any case, the Board's review of the 
evidence did not disclose any evidence of factors such as 
frequent hospitalizations or marked interference of 
employment due to the right shoulder disability so as to lead 
to a conclusion that the regular rating criteria do not 
suffice.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  It 
is noted that the veteran is currently unemployed, and he has 
filed an application for a total disability compensation 
rating based on individual unemployability; his claim is made 
on the basis of several of his service-connected disabilities 
and not solely due impairment from his right shoulder 
condition.  

B.  Low Back Syndrome with Osteoarthritis

The veteran's service-connected low back syndrome with 
osteoarthritis is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242, for 
degenerative arthritis of the spine.  

During the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003.  67 Fed. Reg. 54,345-49 (August 22, 
2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.

The pertinent medical evidence in the file consists of VA 
examinations in September 2001, December 2002, October 2003, 
April 2004, and December 2005, as well as VA outpatient 
records.

Criteria effective prior to September 23, 2002

The Board finds that, under the evaluation criteria effective 
prior to September 23, 2002, the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 20 percent for the low back disability.  

Under the "old" rating criteria for evaluating arthritis 
due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
such is substantiated by X-ray findings and rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Lumbosacral spine X-rays taken at the VA indicate early 
degenerative changes in the facet joints at L4-5 and L5-S1.      

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
The Board finds that the overall objective evidence 
demonstrates that the veteran's lumbar spine is not more than 
moderately limited in motion.  At the time of a VA 
examination in September 2001, the lumbar range of motion was 
as follows:  forward flexion to 78 degrees, backward 
extension to 20 degrees, lateral bending on the left to 28 
degrees and on the right to 30 degrees, and rotation on the 
left to 15 degrees and on the right to 20 degrees.  The 
lumbar range of motion at the time of a fee-basis VA 
examination in October 2003 was very similar, as follows:  
forward flexion to 80 degrees, backward extension from to 15 
degrees, and lateral bending on the left to 25 degrees and on 
the right to 20 degrees.  Such clinical findings were nearly 
identical, if not improved, on an April 2004 VA examination.  
At the time of the most recent VA examination in December 
2005, the lumbar range of motion was as follows:  forward 
flexion to 90 degrees, backward extension to 30 degrees, 
lateral bending on the left and right to 30 degrees, and 
rotation on the left and right to 30 degrees.  VA outpatient 
treatment records do not show limitation of motion of the 
lumbar spine, in terms of degrees, any more severe than that 
reflected on the VA examinations.  In light of the foregoing, 
a 20 percent rating is appropriate, and a higher rating, 40 
percent, is not in order under Code 5292.  

The Board has also considered the veteran's complaints to the 
effect that he has back pain with activity such as bending, 
stooping and lifting.  In furnishing range of motion 
findings, VA examiners considered increased pain with motion 
and, in fact, offered comments in that regard where observed.  
For example, in October 2003, the examiner commented that the 
veteran complained of pain at the extremes of motion.  The VA 
examiner in December 2005 noted that although there was mild 
discomfort during range of motion studies, there was no 
limitation on repetition of range of motion.  In short, the 
Board finds that there is no credible objective evidence to 
show that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
lumbar spine is severely limited in motion under Diagnostic 
Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), which 
is the "old" rating criteria for evaluating lumbosacral 
strain, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
However, in this case, the medical evidence does not support 
a rating higher than 20 percent for the low back disability 
under Code 5295.  

VA examination reports and outpatient records seldom show 
that the characterization of the veteran's low back syndrome 
is as a lumbosacral strain.  Even on the rare occasion when 
his lower back pain was attributed to a paraspinal muscle 
strain, such as at the time of a July 2003 VA neurological 
consultation, the medical records do not show evidence of 
marked limitation of forward bending in standing position or 
loss of lateral motion, as discussed above.  Further, there 
is no evidence of abnormal mobility on forced motion.  In 
fact, it does not even appear that the veteran's back 
disability is characterized by the listed criteria for a 20 
percent rating, that is, muscle spasm on extreme forward 
bending and loss of lateral spine motion.  Based on the 
foregoing, the Board finds that the evidence does not show 
that the veteran's low back disability is manifested by 
symptomatology that more nearly approximates the criteria for 
a 40 percent rating under the old Code 5295.

It is not entirely clear whether or not service connection 
for lumbosacral disc disease has been established.  In a June 
1995 rating decision, the RO had granted service connection 
for "low back syndrome."  VA records indicate diagnoses of 
degenerative changes of the low back and degenerative joint 
disease of the low back.  At the time of an April 2004 VA 
examination, there was a diagnosis of lumbar degenerative 
disc disease, despite a notation that X-rays of the 
lumbosacral spine showed that the veteran had mild 
degenerative joint disease.  The RO has provided the veteran 
with notice of the provisions and has considered the 
veteran's low back in relation to disc disease in the 
statement of the case and supplemental statement of the case 
of December 2003.  Given the ambiguity in the record, the 
Board will consider the relevant provisions.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 20 percent rating is 
warranted when the intervertebral disc syndrome is moderate, 
with recurring attacks.  A 40 percent rating is warranted 
when the intervertebral disc syndrome is severely disabling 
with recurring attacks and intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002).

The VA medical records show that there were minimal, if any, 
neurological symptoms associated with the veteran's low back 
disability.  At the time of a VA examination in September 
2001, straight leg raising was negative bilaterally and deep 
tendon reflexes of the lower extremities were 2+ and 
symmetrical.  Moreover, a December 2002 VA neurological 
examination did not disclose any particular abnormalities 
with regard to strength, muscle atrophy, deep tendon 
reflexes, or sensation in the lower extremities.  On a July 
2003 VA neurological consultation, the veteran denied that 
his pain radiated up or down his legs.  At the time of an 
October 2003 VA examination, straight leg raising was 
negative bilaterally, motor and sensory evaluation of the 
lower extremities was intact, and deep tendon reflexes were 
2+ and equal at the ankles and knees.  Except for deep tendon 
reflexes of 1+ at the patella bilaterally, similar findings 
were noted at the time of an April 2004 VA examination.  At 
the December 2005 VA examination, the veteran reported that 
his pain radiated from his back to the hip; however, the 
neurological examination was negative.  In the Board's 
judgment, the foregoing findings are clearly not reflective 
of a severely disabling disc condition.  Thus, a 40 percent 
rating under Code 5293 is not in order.



Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent under 
Codes 5003, 5010, 5292, and 5295.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrants a 20 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

This revised code has accompanying notes.  Note (1): For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3): If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  38 C.F.R. §§ 
4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.

The medical evidence on file does not show that the veteran 
has had incapacitating episodes having a total duration of at 
least four weeks.  In fact, it does not appear that a 
physician has ever prescribed bed rest for the veteran's low 
back disability.  Thus, insofar as evaluating the veteran 
according to incapacitating episodes, he does not meet the 
criteria for an increased rating under the revised Code 5293.

Additionally, a higher rating under Diagnostic Code 5293 
would not result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  After a review of 
the pertinent VA medical evidence, it is the Board's judgment 
that a separate compensable rating based on neurological 
manifestations is not warranted.  As discussed above with 
regard to evaluating intervertebral disc syndrome, the 
veteran's neurological findings in the lower extremities, as 
related to the low back disability, were overall essentially 
negative.  The clinical evidence does not support the 
assignment of a 10 percent rating for mild incomplete 
paralysis of the sciatic nerve under Code 8520.  Accordingly, 
the evidence does not support the assignment of a separate 
rating for neurologic manifestations that, when combined with 
a 20 percent rating for orthopedic manifestations, would 
exceed the current 20 percent rating.  

Criteria effective on September 26, 2003

The Board finds that the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of a rating higher than 20 percent for the low back 
disability under the evaluation criteria effective on 
September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain and degenerative arthritis of the spine 
were revised (the evaluation criteria for degenerative 
arthritis under Code 5003 were not revised though).  Under 
such revisions, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (lumbosacral 
strain), 5242 (degenerative arthritis of the spine) 
(effective September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1): 
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2): 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4): Round each range of motion measurement to the nearest 
five degrees.  Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6): Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not demonstrate that the veteran's low back syndrome with 
osteoarthritis is manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less.  As discussed 
above in relation to limitation of motion of the lumbar 
spine, objective evidence shows that the veteran's flexion 
was predominantly more than 60 degrees.  Further, ankylosis 
of the lower spine is not demonstrated.  Thus, a 40 percent 
rating is not in order under the revised Codes 5237 and 5242.  

As noted, the revised Codes 5237 and 5242 are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  This implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.  
Even if DeLuca factors are not contemplated in the current 
evaluation criteria, there is no credible objective evidence 
demonstrating pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
motion of the veteran's thoracolumbar spine would be 
equivalent to forward flexion to 30 degrees or less, or that 
there would be favorable ankylosis of the entire 
thoracolumbar spine, for a higher rating under the revised 
Codes 5237 and 5242.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As noted previously, 
painful motion was taken into account on the range of motion 
studies on the VA examinations.  

As for evaluating any associated objective neurologic 
abnormalities separately under an appropriate diagnostic 
code, pursuant to Note 1 accompanying the revised codes, such 
was discussed in the section herein above.  That is, it is 
the Board's judgment that separate evaluations for orthopedic 
manifestations and any neurologic manifestations, when 
combined, would not exceed the current 20 percent rating.

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The former rating formula has been 
cited in the preceding paragraphs, and the latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has also been cited herein above, 
although the criteria is now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

After applying the revised law to the existing facts in this 
case, the Board finds that there are no objective findings of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during the 
past twelve months.  As noted in the section herein above, 
there does not appear to be any objective medical evidence of 
incapacitating episodes for which a physician has prescribed 
the veteran bed rest for his low back disability.  Therefore, 
a higher rating is not warranted under revised Code 5243, as 
it pertains to evaluation according to incapacitating 
episodes.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5003-5010, arthritis is to 
be rated according to limitation of motion of the body part 
affected.  In this case, the disability at issue is already 
rated based on Diagnostic Code 5292 for limitation of motion.  
Diagnostic Codes 5294-5295 also specifically consider 
limitation of forward bending, loss of lateral motion.  
Finally, Diagnostic Code 5293, which does not expressly refer 
to limitation of motion, has been held to involve limitation 
of range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
Similarly, the "new" rating criteria are based on 
limitation of motion.  Since a separate rating must be based 
upon additional disability, to assign a separate rating for 
the veteran's low back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (1998); see 
VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
low back syndrome with osteoarthritis, whether or not such 
disability includes disc disease, under both old rating 
criteria and rating criteria revised effective in September 
23, 2002 and September 26, 2003.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

C.  Right Knee Disability with Degenerative Changes 

The veteran's service-connected right knee with degenerative 
changes has been assigned a 10 percent rating under 
Diagnostic Code 5010-5260.  It is also noted that for the 
period from August 16, 2005 to October 1, 2005, the veteran 
was assigned a temporary total disability rating under 38 
C.F.R. § 4.30, for convalescence following right knee 
surgery.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.    

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent, flexion limited to 45 degrees is rated 10 
percent, flexion limited to 30 degrees is rated 20 percent 
disabling, and flexion limited to 15 degrees is rated as 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 
zero percent; extension limited to 10 degrees is rated 10 
percent, extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003-
5010 and for instability of the knee under Diagnostic Code 
5257, as is reflected in the present case. As discussed 
previously, the veteran already has such separate rating.  
Separate ratings may also be assigned for both limitation of 
flexion and limitation of extension.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).

As to arthritis with limitation of motion of the right knee, 
the Board has reviewed the orthopedic examinations of record.  
VA X-rays of the knee revealed minimal degenerative joint 
disease, and as noted in an April 2002 consultation, this was 
found on the medial side at the femoral condyle.  At the time 
of a VA examination in September 2001, the range of motion of 
the right knee was 0 degrees of extension to 120 degrees of 
flexion, with pain at the extremes of range of motion.  On VA 
orthopedic consultations in April 2002 and May 2002, there 
was full range of motion of the knee.  At the time of an 
October 2003 fee-basis VA examination, active range of motion 
findings were extension to 0 degrees and flexion to 130 
degrees, with some patella femoral pain.  At the time of an 
April 2004 VA examination, active range of motion findings 
were extension to 0 degrees and flexion to 100 degrees.  At 
the time of a VA examination in December 2005, following his 
surgery in August 2005, active range of motion findings were 
extension to -1 degrees and flexion to 120 degrees, limited 
by pain.  

These objective findings demonstrate limitations that do not 
meet the criteria for higher ratings under either Code 5260 
or Code 5261.  In that regard, the Board has also considered 
whether separate ratings may be assigned under Code 5260 (leg 
limitation of flexion) and Code 5261 (leg limitation of 
extension) for disability of the same knee joint.  As the 
right knee is not compensable under either Code 5260 or Code 
5261, separate ratings are not in order.  Accordingly, a 
rating in excess of 10 percent for degenerative changes of 
the right knee laxity is not warranted.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, relating to functional loss due 
to pain, weakened movement, excess fatigability, etc., in 
addition to any limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the record does not indicate 
that the veteran has such disabling pain or functional 
impairment resulting from his service-connected right knee 
disability to warrant a higher rating for flexion and 
extension restrictions under the respective limitation-of-
motion codes.  The December 2005 VA examiner specifically 
addressed such considerations and commented that there was no 
additional limitation on repetition of range of motion of the 
knee.  

In the absence of objective medical evidence of other 
separate and distinct manifestations of the service-connected 
disability not contemplated in the current rating assignment, 
the Board finds no basis upon which to assign a higher or 
separate disability evaluation.  No other diagnostic codes 
are shown to be applicable based on the nature of the 
symptoms complained of by the veteran and documented in the 
medical evidence of record.  For example, there is no 
objective evidence that the right knee is ankylosed, so as to 
meet the criteria for a 30 percent rating under Diagnostic 
Code 5256; that there is dislocated cartilage with frequent 
episodes of locking, pain, and effusion into the joint, so as 
to satisfy the criteria for a 20 percent rating under 
Diagnostic Code 5258; or that there is impairment of the 
tibia or fibula with moderate knee disability, so as to 
warrant a 20 percent evaluation under Diagnostic Code 5262.  
In regard to cartilage impairment, it is noted that the 
medical evidence shows that the veteran has had intermittent 
swelling of the knee joint, and that he has complained of 
locking of the joint, such as at the time of the October 2003 
VA examination.  Records, particularly a July 2003 VA 
consultation report, also indicate that he had a right 
meniscus tear.  However, VA surgical reports of August 2005 
noted that the medial meniscus and lateral meniscus were 
stable on probing, and the VA examiner in December 2005 
observed that a McMurray test was negative.  In short, the 
Board finds that it is more appropriate to evaluate the 
veteran under the codes for limitation of motion and for 
instability, rather than under the code for cartilage 
impairment.  

In sum, there is no basis for higher schedular ratings for 
the veteran's service-connected right knee disabilities under 
any code of the VA's Rating Schedule (38 C.F.R. Part 4).  As 
the preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b).


	(ORDER ON NEXT PAGE)




ORDER

Service connection for a stomach disorder is denied.

A rating in excess of 20 percent for a right shoulder 
disability, status post reconstructive surgery, is denied.  

A rating in excess of 20 percent for low back syndrome with 
osteoarthritis is denied.  

A rating in excess of 10 percent for degenerative changes of 
the right knee is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


